Name: Council Regulation (EEC) No 1034/85 of 22 April 1985 extending the provisional anti-dumping duty on imports of certain ball bearings and tapered roller bearings originating in Japan
 Type: Regulation
 Subject Matter: Asia and Oceania;  competition;  mechanical engineering
 Date Published: nan

 25. 4. 85 Official Journal of the European Communities No L 112/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1034/85 of 22 April 1985 extending the provisional anti-dumping duty on imports of certain ball bearings and tapered roller bearings originating in Japan HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on imports of certain ball bearings and tapered roller bearings originating in Japan, imposed by Regulation (EEC) No 3669/84, is hereby extended for a period not exceeding two months . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 11 (5) thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 3669/84 (2), the Commission imposed a provisional anti-dumping duty on imports of certain ball bearings and tapered roller bearings originating in Japan ; Whereas the examination of the facts has not yet been completed ; whereas the Commission has informed the four Japanese exporters concerned of its intention to extend the period of validity of the provisional duty for a further period not exceeding two months ; whereas none of the companies so informed has objected, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Without prejudice to Article 11 of Regulation (EEC) No 2176/84 and to any other decision taken by the Council, it shall apply until the entry into force of an act of the Council adopting definitive measures or, at the latest, until the expiry of a period of two months beginning on 29 April 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1985. For the Council The President F. M. PANDOLFI (') OJ No L 201 , 30 . 7. 1984, p . 1 . 0 OJ No L 340, 28 . 12. 1984, p . 37.